United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20435
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GERALD TIMOTHY MCNEIL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-96-CR-26-1
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Gerald Timothy McNeil (“McNeil”), federal prisoner #70984-

079, appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to modify his sentence.    McNeil was convicted

of conspiracy to possess with the intent to distribute cocaine

base and aiding and abetting possession with the intent to

distribute cocaine base.    McNeil argues that the district court

erroneously increased his base offense level for possession of a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20435
                                  -2-

firearm, and he contends that he was entitled to a three-level

reduction for acceptance of responsibility.

     A district court may reduce a term of imprisonment under 18

U.S.C. § 3582 when it is based upon a sentencing range that has

subsequently been lowered by an amendment to the Guidelines, if

the reduction is consistent with the policy statements issued by

the Sentencing Commission.     United States v. Gonzalez-Balderas,

105 F.3d 981, 982 (5th Cir. 1997).    Reduction pursuant to

18 U.S.C. § 3582(c)(2) is discretionary, and this court reviews a

district court’s refusal to lower a defendant’s sentence for an

abuse of discretion.   United States v. Shaw, 30 F.3d 26, 29 (5th

Cir. 1994).

     The district court did not abuse its discretion in denying

McNeil’s motion because his arguments are outside the scope of a

18 U.S.C. § 3582 motion.     See 18 U.S.C. § 3582; United States v.

Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).

     AFFIRMED.